DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 09/06/2022. Claims 1-4, 6, 8-13, 15-19 and 21-24 are pending. Currently no claims are in condition for allowance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6, 8, 9, 12-13, 15-19 and 21-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US 2017/0111854).
Regarding claim 1, Ho discloses a method of wireless communication (Fig.1 shows an example of wireless system 100 that include four wireless stations and five wireless access points and a wireless local area network 120), the method comprising: 
evaluating channel conditions of a first radio frequency channel and a second radio frequency channel, an access point being operating on the first radio frequency channel (AP 110A may monitor the channel conditions of channel currently used by Aps 110A-110E. If the root AP 110A determines that better goodput may be possible on another channel or frequency band ( e.g., due to traffic on the current channel, channel interference caused by a neighboring workless network and so on) [0033]. In addition, Ho in Fig. 5 shows an illustrative flow chart depicting an example operation 500 for steering a wireless device between access points and/or frequency bands based, at least in part, on factors that may include changes in traffic characteristics, changes in location of the station, changes in bandwidth or service needs of the station, changes in channel condition, and/or changes in goodput of the Aps [0036]. The first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090]); 
analyzing content of data packets handled by the access point (The first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090]);
 	determining whether at least one online game is running on a set of devices connected to the access point based on the analyzing of the content of the data packets (The first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation, the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic 9e.g., video traffic [0090].The first AP may selectively switch an association of the wireless device from the first AP/or frequency to one or a number of second Aps or frequencies based, at least in part, on the identified traffic type [step 506] [0091]); and 
delaying  switching the access point from operating on the first radio frequency channel to operating on the second radio frequency channel when the at least one online game is running on the set of devices connected to the access point (if the given STA is facilitating a live interactive gaming application, then the root AP 110A may not steer the given STA to another frequency band or to another AP [0082]; if the identified traffic type is real-time traffic (e.g., gaming traffic), the first AP may maintain the association of the wireless device with the root AP/frequency [step 506A and 0091]);
determining whether the at least one online game is inactive or terminated by tracking data packets associated with the at least on online game (the root AP 110A detects a pause in the gaming traffic has paused [0082]);
switching the access point from operating on the first radio frequency channel to operating on the second radio frequency channel when an absence of the data packets associated with the at least one online game is tracked (when the root Ap detects that the gaming traffic has paused (to stop for a short time) or terminated, then the STA may be steered to a different AP or frequency band [0082; 0088]). Ho does not expressly disclose the online game is tracked for a threshold length of time. However, it is well known in the art  to use threshold to expressed in time the pause disclosed by Ho. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a threshold in the system of Ho in order to control the time length of the pause, thus provide a reliable and an efficient system. 

Regarding claim 8, Ho discloses an apparatus for wireless communication  (Fig.1 shows an example of wireless system 100 that include four wireless stations and five wireless access points and a wireless local area network 120), the apparatus comprising: 
a background scanning engine configured to evaluate channel conditions of a first radio frequency channel and a second radio frequency channel, an access point being operating on the first radio frequency channel (AP 110A may monitor the channel conditions of channel currently used by Aps 110A-110E. If the root AP 110A determines that better goodput may be possible on another channel or frequency band ( e.g., due to traffic on the current channel, channel interference caused by a neighboring workless network and so on) [0033]. In addition, Ho in Fig. 5 shows an illustrative flow chart depicting an example operation 500 for steering a wireless device between access points and/or frequency bands based, at least in part, on factors that may include changes in traffic characteristics, changes in location of the station, changes in bandwidth or service needs of the station, changes in channel condition, and/or changes in goodput of the Aps [0036]. The first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090])
a quality of service engine configured to determine whether a particular category of application is running on a set of devices connected to the apparatus based on analyzing content of the data packets by the apparatus (The first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090].The first AP may selectively switch an association of the wireless device from the first AP/or frequency to one or a number of second APs or frequencies based, at least in part, on the identified traffic type [step 506] [0091]; and 
a channel switching engine configured to determine to switch the apparatus from operating on the first radio frequency channel to operating on the second radio frequency channel based on outputs from the background scanning engine and the quality service engine (The first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation, the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic 9e.g., video traffic [0090].The first AP may selectively switch an association of the wireless device from the first AP/or frequency to one or a number of second Aps or frequencies based, at least in part, on the identified traffic type [step 506] [0091]),
 wherein the channel switch engine is further configured to delay switching the apparatus from operating on the first radio frequency channel to operating on the second radio frequency channel when the particular category of applications is running on the set of devices connected to the apparatus (if the identified traffic type is real-time traffic (e.g., gaming traffic), the first AP may maintain the association of the wireless device with the root AP/frequency [step 506A and 0091]); and 
wherein the quality of service engine is further configured to track data packets associated with the particular category of applications, and the channel switch engine is further configured to switch the apparatus from operating on the first radio frequency channel to operating on the second radio frequency channel when an absence of the data packets associated with the particular category of applications is tracked (when the root Ap detects that the gaming traffic has paused (to stop for a short time) or terminated, then the STA may be steered to a different AP or frequency band [0082; 0088]). Ho does not expressly disclose the online game is tracked for a threshold length of time. However, it is well known in the art  to use threshold to expressed in time the pause disclosed by Ho. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a threshold in the system of Ho in order to control the time length of the pause, thus provide a reliable and an efficient system. 

Regarding claim 15, Ho discloses a method of wireless communication  (Fig.1 shows an example of wireless system 100 that include four wireless stations and five wireless access points and a wireless local area network 120), the method comprising: 
evaluating channel conditions of a first radio frequency channel and a second radio frequency channel, an access point being operating on the first radio frequency channel (AP 110A may monitor the channel conditions of channel currently used by Aps 110A-110E. If the root AP 110A determines that better goodput may be possible on another channel or frequency band ( e.g., due to traffic on the current channel, channel interference caused by a neighboring workless network and so on) [0033]. In addition, Ho in Fig. 5 shows an illustrative flow chart depicting an example operation 500 for steering a wireless device between access points and/or frequency bands based, at least in part, on factors that may include changes in traffic characteristics, changes in location of the station, changes in bandwidth or service needs of the station, changes in channel condition, and/or changes in goodput of the Aps [0036]. The first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090]);
 determining whether a particular category of applications is running on a set of devices connected to the access point (The first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090].The first AP may selectively switch an association of the wireless device from the first AP/or frequency to one or a number of second APs or frequencies based, at least in part, on the identified traffic type [step 506] [0091]); and 
23WO 2020/022952PCT/SG2018/050372 delaying switching  the access point from operating on the first radio frequency channel to operating on the second radio frequency channel when the particular category of applications is running on the set of devices connected to the access point (if the given STA is facilitating a live interactive gaming application, then the root AP 110A may not steer the given STA to another frequency band or to another AP [0082]; if the identified traffic type is real-time traffic (e.g., gaming traffic), the first AP may maintain the association of the wireless device with the root AP/frequency [step 506A and 0091]),
determining whether the particular category of applications is inactive or terminated by tracking data packets associated with the particular category of application; (the root AP 110A detects a pause in the gaming traffic has paused [0082]); and
switching the access point from operating on the first radio frequency channel to operating on the second radio frequency channel when an absence of the data packets associated with the at least one online game is tracked (when the root Ap detects that the gaming traffic has paused (to stop for a short time) or terminated, then the STA may be steered to a different AP or frequency band [0082; 0088]). Ho does not expressly disclose the online game is tracked for a threshold length of time. However, it is well known in the art  to use threshold to expressed in time the pause disclosed by Ho. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a threshold in the system of Ho in order to control the time length of the pause, thus provide a reliable and an efficient system. 

Regarding claims 4 and 16, Ho discloses further comprising: immediately prior to delaying switching the access point from operating on the first radio frequency channel to operating on the second radio frequency channel, determining whether the first radio frequency channel is able to support a bandwidth requirement of the at least one online game (Fig. 5 shows an illustrative flow chart depicting an example operation 500 for steering a wireless device between access points and/or frequency bands based, at least in part, on factors that may include changes in traffic characteristics, changes in location of the station, changes in bandwidth or service needs of the station, changes in channel condition, and/or changes in goodput of the Aps [0036]).  

Regarding claims 6 and 19, Ho discloses further comprising: immediately prior to evaluating the channel conditions of the first radio frequency channel and the second radio frequency channel, whether a radar signal in the first radio frequency channel is detected (monitoring a traffic flow associated with the wireless device; identifying a traffic type of the traffic flow based, at least in part, on one or more characteristics of the flow [0007]; the root AP 110A monitor the channel conditions of the channel currently used by the Aps [0033]), wherein when the radar signal in the first radio frequency channel is detected the method proceeds directly to switching the access point from operating on the first radio frequency channel to operating on the second radio frequency channel (Fig. 5 shows an illustrative flow chart depicting an example operation 500 for steering a wireless device between access points and/or frequency bands based, at least in part, on factors that may include changes in traffic characteristics, changes in location of the station, changes in bandwidth or service needs of the station, changes in channel condition, and/or changes in goodput of the APs [0036]).  

Regarding claim 9, Ho discloses wherein the particular category of applications is online gaming (the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090]).

Regarding claims 12  and 18, Ho discloses wherein prior to that channel switch engine is further configured to delay switching the apparatus from operating on the first radio frequency channel to operating on the second radio frequency channel, the apparatus is configured to determine whether the first radio frequency channel is able to support a bandwidth requirement of the particular category of application  (Fig. 5 shows an illustrative flow chart depicting an example operation 500 for steering a wireless device between access points and/or frequency bands based, at least in part, on factors that may include changes in traffic characteristics, changes in location of the station, changes in bandwidth or service needs of the station, changes in channel condition, and/or changes in goodput of the Aps [0036]).  

Regarding claim 13, Ho discloses a dynamic frequency selection channels scanning engine configured to detect a radar signal in the first radio frequency channel, wherein when the radar signal in the first radio frequency channel is detected (monitoring a traffic flow associated with the wireless device; identifying a traffic type of the traffic flow based, at least in part, on one or more characteristics of the flow [0007]; the root AP 110A monitor the channel conditions of the channel currently used by the Aps [0033]), the channel switching engine proceeds directly to switching the apparatus from operating on the first radio frequency channel to operating on the second radio frequency channel (Fig. 5 shows an illustrative flow chart depicting an example operation 500 for steering a wireless device between access points and/or frequency bands based, at least in part, on factors that may include changes in traffic characteristics, changes in location of the station, changes in bandwidth or service needs of the station, changes in channel condition, and/or changes in goodput of the APs [0036]).
Regarding claim 17, Ho discloses wherein the determining of whether the particular category of applications is running on the set of devices connected to the access point comprises: analyzing content of data packets handled by the access point (the first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090]).

Regarding claim 21, Ho discloses all the claim limitations as stated above. Ho, as stated above, discloses when the root AP detects that the gaming traffic has paused, then a STA may be steered to a different AP or frequency band [0082]. This clearly shows the root AP detects whether the gaming traffic of each STAs has paused. Therefore, it would have been obvious to use threshold length of time for each online game.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use a unique threshold length of time for each online game in the system of Ho in order to control the time length of the pause, thus provide a reliable and an efficient system. 

Claims 22-24, Ho discloses all the claim limitations as stated above. However, Ho fails to specifically disclose the threshold length of time is: determined by calibration process, machine learnable, and adjusted dynamically. However, it is well known in the art to use machine learnable or adjusting dynamically or us calibration process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use machine learnable and adjusted dynamically of threshold length of time in the system of Ho in order to provide improved system which is robust in its functionality and require no use or customer intervention. 

Claim(s) 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of MENCHACA et al. (US 2013/0100803).
Regarding claims 2 and 10, Ho discloses all the claim limitations as stated above. Further, Ho discloses a first AP monitors a traffic flow associated with wireless device, and may then identify a traffic type of the traffic flow based on one or more characteristics of the traffic flow [steps 502-504]. For some implementation , the first AP may classify the traffic flow as real-time traffic (e.g., gaming traffic or voice traffic), stream traffic (e.g., video traffic)… [0090]. HO does not expressly disclose searching the content of the data packets to look for a unique signature of each online game of the at least one online game.
MENCHACA teaches application based bandwidth control for communication networks. More specifically, MENCHACA teaches a plurality of features associated with each of the plurality of packet streams can be determine based the packet stream signature or fingerprint [0019-0021].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Ho with the teaching of MENCHACA in order to implement an application based bandwidth control mechanism to improve the performance of each of the applications and overall performance of the system [0014].

Regarding claims 3 and 11, Ho discloses all the claim limitations as stated above. Further, Ho discloses that the AP may classify  downlink data based on a traffic identifier and a destination address [0034]. Further MENCHACA teaches  wherein the unique signature of each online game comprises at least one of a host Internet Protocol address of the online game or a name of the online game (the packet of each packet stream may be tagged based on multiple fields in the packet header. For example, the 5-tuple information in the packet header including the IP source address, IP destination address, TCP source port, TCP destination port, and protocol indicator can be associated with a particular application [0022].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Ho with the teaching of MENCHACA in order to implement an application based bandwidth control mechanism to improve the performance of each of the applications and overall performance of the system [0014].

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. Applicant argues (Remarks, page 2) that Ho does not disclose “determining whether the at least one online game is inactive or terminated by tracking data packets associated with the at least on online game; and switching the access point from operating on the first radio frequency channel to operating on the second radio frequency channel when an absence of the data packets associated with the at least one online game is tracked for a threshold length of time.” Examiner respectfully disagrees. Ho discloses that when the root Ap detects that the gaming traffic has paused (to stop for a short time) or terminated, then the STA may be steered to a different AP or frequency band [0082; 0088]. Further, it is well known in the art to use threshold to define the limit of an acceptable time. Therefore, it would have been obvious to use a define the length of pause time in the system of Ho.
Still on page 2, Applicant also argues that “Menchaca also does not disclose the above limitation”. Examiner respectfully disagrees. As stated above, Ho discloses this limitation.
Examiner believes that the claims, given their broad reasonable interpretation read on the references applied

Conclusion
.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        November 29, 2022